Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dashevskiy et al. (US 2012/0324515 A1, hereinafter “Dashevskiy”) in view of Onomatsu et al. (US 2005/0243212 A1, hereinafter “Onomatsu”) and High et al. (US 2019/0333125 A1, hereinafter “High”).

As to claim 1, Dashevskiy (Fig 1) discloses a system comprising a television display assembly (24), each assembly comprising:
a) a display monitor (32) of a known make and model of a television (Para. 0032, 0059, 0070), the display monitor have a display screen (Para. 0033); 
b) a media player (Fig. 2) in communication with the display monitor (Para. 0034), the media player having 
i) storage (Fig. 9 element 326) containing a plurality of audio-video program materials (Para. 0064), 
ii) data indicating available sizes for each available size of televisions of the same make and model as the known make and model of the display monitor (Fig. 3 elements 66, 68, 70; Para. 0033, it is simply a result effective variable to have two or more displays of the same make and model on the walls), and 
c) a touch controller (Fig. 9 element 362) in communication with the media player (326; Para. 0064), the touch controller having screen size selection inputs (Fig. 3) and content selection inputs (Fig. 4; Para. 0054-0051) , each screen size selection input corresponding to a selected screen size selected from among the available sizes of television listed in the data (Fig. 3; Para. 0040), each content selection input corresponding to a selected audio-video program selected from among the plurality of audio- video program materials (Fig. 4; Para. 0052-0054). 
Dashevskiy does not disclose the media player having ii) a prices for each available size of televisions of the same make and model as the known make and model of the display monitor, 
iii) a graphical processing unit for resizing audio video material; 
d) programming to 
i) resize the selected audio-video program based on the selected screen size selection input sent to the media player from the touch controller using the graphical processing unit, 
ii) locate the resized audio-video program into one corner of the display screen as a display presentation, - 25 – 
iii) overlay on the display presentation a size indicator and a price indicator corresponding to the selected screen size, and 
iv) present the display presentation and overlay onto the display screen.  
However, Onomatsu (Fig. 3) teaches the media player having iii) a graphical processing unit (3) for resizing audio video material (Fig. 4A-4B; Para. 0040; 
d) programming to 
i) resize the selected audio-video program based on the selected screen size selection input sent to the media player from the touch controller using the graphical processing unit (Fig. 4A-4C; Para. 0041), and
ii) locate the resized audio-video program into one corner of the display screen as a display presentation (Fig. 3B; Para. 0039).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Onomatsu to resize the image to display on a display screen in the device disclosed by Dashevskiy. The motivation would have been to vary the screen size of the image corresponding to room size and according to user’s predilections (Onomatsu; Para. 0042). 
Furthermore, High (Fig. 1) teaches the media player (105) having ii) a prices for each available size of televisions of the same make and model as the known make and model of the display monitor (120; Para. 0043), 
d) programming to - 25 – 
iii) overlay on the display presentation a size indicator and a price indicator (116) corresponding to the selected screen size (Fig. 5 element 512; Para. 0043, 0051, since the price label can include other information other than the price, it would be merely be a design choice to display size indicator also), and 
iv) present the display presentation and overlay onto the display screen (Para. 0043).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of High to combine a price label with a video content in the device disclosed by Dashevskiy/Onomatsu. The motivation would have been to provide a cost-effective way of keeping up with price changes (High; Para. 0005).


As to claim 4, Dashevskiy discloses the system of claim 1, further comprising a plurality of mobile devices (Para. 0027, smart phones of multiple users), each mobile device being in wireless communication with at least one of the media player and the touch controller; the mobile device configured to override commands sent from the touch controller to the media player (Fig. 98; Para. 0027-0028, when a user enters a command through a smart phone, that will override the previous command issued by a tablet).  

As to claim 5, Dashevskiy (Fig. 10) discloses the system of claim 4, wherein the television display assembly is a plurality of television display assemblies (440, 428), each of the plurality of television display assemblies being connected to a computer network (354; Para. 0071, multiple TVs can be equipped with wireless interface).  

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dashevskiy, Onomatsu and High as applied to claim 5 above, and further in view of Ramirez et al. (US 2014/0006155 A1, hereinafter “Ramirez”).

As to claim 6, Dashevskiy (Fig. 10) discloses the system of claim 5, further comprising a server (Para. 0066), the server is in communication with each of the media players of each of the assemblies, each media player obtaining periodic updates to the data (Para. 0067, 0071, TV information is added to the database as the new TVs are added).
Dashevskiy does not disclose each media player obtaining periodic updates to the plurality of audio-video program materials.  
However, Ramirez teaches each media player obtaining periodic updates to the plurality of audio-video program materials (Para. 0053, web server pass data to one or more database).
It would have been obvious to one of ordinary skill in the art to combine the teaching of  Ramirez to use a server in the device disclosed by Dashevskiy/Onomatsu/High. The motivation would have been to pass/update data to the database (Ramirez; Para. 0053). 

Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dashevskiy, Onomatsu, High and Ramirez as applied to claim 6 above, and further in view of  Narayanaswami et al. (US 2008/0189365 A1, hereinafter “Narayanaswami”).

As to claim 7, Dashevskiy does not disclose the system of claim 6, wherein the server is configured to send to each of the media players a sync signal, the sync signal being a command to the media player that causes each media player to provide each display monitor with an identical loop of synchronized video content selected from the plurality of audio-video programming materials in the absence of any commands from the touch controller.  
However, Narayanaswami (Fig. 2) teaches wherein the server is configured to send to each of the media players a sync signal (Para. 0046, display sync), the sync signal being a command to the media player that causes each media player to provide each display monitor with an identical loop of synchronized video content selected from the plurality of audio-video programming materials in the absence of any commands from the touch controller (Fig. 5; Para. 0046-0047).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Narayanaswami to apply a display sync technology in the device disclosed by Dashevskiy/Onomatsu/High/Ramirez. The motivation would have been to provide a notification of the suspended session (Narayanaswami; Para. 0046-0047). 

As to claim 8, Narayanaswami teaches the system of claim 7, each of the media players being configured to interrupt the sync signal for a predetermined period of time upon receipt of an input from the touch controller or one of the plurality of mobile devices (Fig. 4; Para. 0050, resuming of the session until the suspension again).  

As to claim 9, Dashevskiy discloses the system of claim 8, wherein the programming further provides for one touch controller of one of the plurality of display assemblies to be provided with a comparison mode, wherein when the one touch controller is placed into the comparison mode the one touch controller is placed in communication with the media players of adjacent display assemblies (Fig. 3 element 80; Para. 0041, playing contents on all Tv is interpreted to read on comparison mode). 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dashevskiy et al. (US 2012/0324515 A1, hereinafter “Dashevskiy”) in view of Onomatsu et al. (US 2005/0243212 A1, hereinafter “Onomatsu”), High et al. (US 2019/0333125 A1, hereinafter “High”) and Narayanaswami et al. (US 2008/0189365 A1, hereinafter “Narayanaswami”).

As to claim 10, Dashevskiy (Fig 1) discloses a system comprising a plurality of television display assemblies (24), each assembly comprising:
a) a display monitor (32) of a known make and model of a television (Para. 0032, 0059, 0070), the display monitor have a display screen (Para. 0033); 
b) a media player (Fig. 2) in communication with the display monitor (Para. 0034), the media player having 
i) storage (Fig. 9 element 326) containing a plurality of audio-video program materials (Para. 0064), 
ii) data indicating available sizes for each available size of televisions of the same make and model as the known make and model of the display monitor (Fig. 3 elements 66, 68, 70; Para. 0033, it is simply a result effective variable to have two or more displays of the same make and model on the walls), and 
c) a touch controller (Fig. 9 element 362) in communication with the media player (326; Para. 0064), the touch controller having screen size selection inputs (Fig. 3) and content selection inputs (Fig. 4; Para. 0054-0051) , each screen size selection input corresponding to a selected screen size selected from among the available sizes of television listed in the data (Fig. 3; Para. 0040), each content selection input corresponding to a selected audio-video program selected from among the plurality of audio- video program materials (Fig. 4; Para. 0052-0054), 
e) a network, each media player of each the plurality of television display assemblies in communication with the network (354; Para. 0071, multiple TVs can be equipped with wireless interface).  
Dashevskiy does not disclose the media player having ii) a prices for each available size of televisions of the same make and model as the known make and model of the display monitor, 
iii) a graphical processing unit for resizing audio video material; 
d) programming to 
i) resize the selected audio-video program based on the selected screen size selection input sent to the media player from the touch controller using the graphical processing unit, 
ii) locate the resized audio-video program into one corner of the display screen as a display presentation, - 25 – 
iii) overlay on the display presentation a size indicator and a price indicator corresponding to the selected screen size, and 
iv) present the display presentation and overlay onto the display screen; 
f) a server, the server connected to each media player of each of the plurality of assemblies via the network, the server configured to send to each of the media players a sync signal, the sync signal being a command to the media player that causes each media player to provide each display monitor with an identical loop of synchronized video content selected from the plurality of audio-video programming materials in the absence of any commands from the touch controller.
However, Onomatsu (Fig. 3) teaches the media player having iii) a graphical processing unit (3) for resizing audio video material (Fig. 4A-4B; Para. 0040; 
d) programming to 
i) resize the selected audio-video program based on the selected screen size selection input sent to the media player from the touch controller using the graphical processing unit (Fig. 4A-4C; Para. 0041), and
ii) locate the resized audio-video program into one corner of the display screen as a display presentation (Fig. 3B; Para. 0039).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Onomatsu to resize the image to display on a display screen in the device disclosed by Dashevskiy. The motivation would have been to vary the screen size of the image corresponding to room size and according to user’s predilections (Onomatsu; Para. 0042). 
Furthermore, High (Fig. 1) teaches the media player (105) having ii) a prices for each available size of televisions of the same make and model as the known make and model of the display monitor (120; Para. 0043), 
d) programming to - 25 – 
iii) overlay on the display presentation a size indicator and a price indicator (116) corresponding to the selected screen size (Fig. 5 element 512; Para. 0043, 0051, since the price label can include other information other than the price, it would be merely be a design choice to display size indicator also), and 
iv) present the display presentation and overlay onto the display screen (Para. 0043).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of High to combine a price label with a video content in the device disclosed by Dashevskiy/Onomatsu. The motivation would have been to provide a cost-effective way of keeping up with price changes (High; Para. 0005).
And, Narayanaswami (Fig. 2) teaches a server (275), the server connected to each of the media player of each of the plurality of assemblies via the network (180), the server configured to send to each of the media players a sync signal (Para. 0046, display sync), the sync signal being a command to the media player that causes each media player to provide each display monitor with an identical loop of synchronized video content selected from the plurality of audio-video programming materials in the absence of any commands from the touch controller (Fig. 5; Para. 0046-0047).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Narayanaswami to apply a display sync technology in the device disclosed by Dashevskiy/Onomatsu/High/Ramirez. The motivation would have been to provide a notification of the suspended session (Narayanaswami; Para. 0046-0047). 

Allowable subject matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625